Citation Nr: 0123861	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  99-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from January 1972 to 
September 1972.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which declined to reopen the veteran's 
claim for service connection for a psychiatric disability, to 
include PTSD, on the basis of new and material evidence.  


FINDINGS OF FACT

1.  An unappealed November 1992 rating decision declined to 
reopen the veteran's claim for service connection for PTSD on 
the basis of new and material evidence. 

2.  The evidence introduced into the record since the 
November 1992 rating decision bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An unappealed November 1992 rating decision which 
declined to reopen the veteran's claim for service connection 
for PTSD on the basis of new and material evidence is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

2.  The evidence received since the November 1992 rating 
decision is new and material; thus, the claim for service 
connection for a psychiatric disability, to include PTSD, is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. §  3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently suffers from PTSD as a 
result of an event in service involving the suicide death of 
a fellow serviceman during basic training.   An unappealed 
November 1992 rating decision declined to reopen the 
veteran's claim for service connection for PTSD on the basis 
of new and material evidence.  Since then, the veteran has 
been diagnosed with other psychiatric disorders, namely 
bipolar disorder and depression.  Therefore, the Board must 
determine whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disability, to include PTSD.

I.  Legal Criteria for Service Connection

Before addressing whether the evidence submitted since the 
last final rating decision is sufficient to reopen the 
veteran's claim, it is necessary to discuss the relevant laws 
and regulations pertaining to service connection for PTSD.

For the veteran to be entitled to service connection for a 
disease or disability, the evidence must show that such 
disease or disability was either incurred in or aggravated by 
military service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  Service connection for PTSD 
requires the following three elements: [1] medical evidence 
establishing a diagnosis of the disorder; [2] credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and [3] a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If it is determined through military citations or other 
supportive evidence that the veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
the veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f).

However, if it is determined that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain some 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  Such corroborative evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).

II.  New and Material Evidence

In this case, the RO issued a November 1992 rating decision 
which declined to reopen the veteran's claim for service 
connection for PTSD on the basis of new and material 
evidence.  In that decision, the RO determined that service 
connection for PTSD had previously been denied.   The prior 
denial was based on the fact that, although the veteran had 
been diagnosed with PTSD, medical evidence related the 
diagnosis to a post-service incident in 1979 while working as 
a civilian law enforcement officer.  The evidence submitted 
and reviewed by the RO in November 1992 showed treatment for 
alcohol abuse, and was therefore not material to the 
veteran's claim.  Hence, the elements involving an in-service 
stressor and a nexus between a verified in-service stressor 
and a diagnosis of PTSD had not been shown.  See 38 C.F.R. 
§ 3.304.  The veteran was notified of that decision and of 
his appellate rights but did not seek appellate review at 
that time.  Therefore, the November 1992 rating decision 
constitutes a final decision and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. §§ 7104, 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; see also 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Until 
recently, the method of reviewing a final decision based on 
new and material evidence was potentially a three-step 
process.  See Elkins v. West, 12 Vet. App. 209, 214-9 (1999).  
First, the Board had to determine whether the evidence 
submitted since the prior decision was new and material, 
which will be discussed below.  If "the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
Second, if new and material evidence had been presented, the 
claim was reopened and must be considered based upon all the 
evidence of record to determine whether it was well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, 
if the claim was well grounded, the VA must have complied 
with the duty to assist in the development of the claim under 
38 U.S.C.    § 5107(a), and then readjudicate the claim on 
the merits on the basis of all evidence of record.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the three-step analysis set forth in Elkins), 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second 
and third steps became applicable only when each preceding 
step was satisfied.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, (VCAA), Pub. L. 106-475, 114 Stat. 2096.  Among 
other things, the VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which held that VA cannot assist in the 
development of a claim that is not well grounded.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001) 
and implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA.  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Although recently 
amended regulation has slightly altered the definition of 
"new and material" evidence under 38 C.F.R. § 3.156(a), the 
amendment is effective only for claims filed after August 29, 
2001.  66 Fed. Reg. 45,630 (Aug 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).  Since the veteran's claim 
was filed prior to this date, the old version applies, which 
states:

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that it 
must be considered in order to fairly decide 
the merits of the claim.

This regulation involves a three-step analysis.  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  Second, the evidence must be shown to be actually 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.
III.  Analysis

At the time of the November 1992 rating decision, the 
evidence included the veteran's service medical records, 
service personnel records, numerous VA hospitalization 
reports for alcohol abuse, and a February 1988 VA examination 
report.  It appears that the veteran never submitted a 
stressor statement at that time.  At his February 1988 VA 
examination, the examiner diagnosed the veteran as having 
PTSD, mild, as a result of a post-service incident in 1979 in 
which his partner on the police force was killed while 
serving a summons.  

Since the November 1992 final decision, the veteran has been 
diagnosed with PTSD by numerous healthcare professionals.  
The veteran also testified before the undersigned member of 
the Board at a videoconference hearing in July 2001 
concerning a stressor not previously raised or considered.  
He testified that a fellow serviceman committed suicide 
during basic training at a firing range at Fort Leonard Wood.  
See Hearing Transcript at 9-10.  The veteran explained that 
he was brought to the site by several drill sergeants where 
he saw parts of the victim's brains and a massive amount of 
blood splattered over the side of a foxhole.  He estimated 
that the incident occurred in either late February or early 
March of 1972, but did not identify the name of the victim or 
the names of other potential witnesses.  

The Board finds this evidence to be new, as it was not of 
record at the time of the November 1992 rating decision and 
is not cumulative of any other evidence at that time.  In 
addition, this evidence is probative of the central issue in 
this case as to whether the veteran experienced an in-service 
stressor.  In Hodge, the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge, 155 F.3d at 1363.  The Board finds 
that the veteran's testimony concerning an in-service 
stressor not previously considered constitutes such evidence.  
See Justus, 3 Vet. App. at 513 (holding that new evidence 
will be presumed credible solely for the purpose of 
determining whether a claim should be reopened).  
Accordingly, the Board concludes that new and material 
evidence has been submitted since the last final rating 
decision; thus, the claim of entitlement to service 
connection for a psychiatric disability, to include PTSD, 
must be reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate for further development of the record.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder, is 
reopened.  To this extent only, the appeal is granted.


REMAND

While the veteran has been diagnosed with PTSD, there does 
not appear to be evidence of a verified in-stressor 
underlying the diagnosis.  Further development is therefore 
necessary.  The record shows that several mental health 
professionals have attributed the veteran's PTSD to a post-
service incident in 1979 while the veteran was working as a 
civilian law enforcement officer.  Recently, however, the 
veteran has identified a new stressor which allegedly 
occurred in service.  This stressor is not related to combat 
and has not been verified.  Under these circumstances, the 
veteran's lay testimony, by itself, is not enough to 
establish the occurrence of the alleged stressor.  Nothing in 
Cohen negates the need for a noncombat veteran to produce 
credible corroborating and supporting evidence of any claimed 
stressor used in supporting a diagnosis of PTSD.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); see also, 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).

The Board notes that where records available to the rating 
board do not provide objective or supportive evidence of the 
alleged in-service traumatic stressor, it is necessary to 
develop this evidence.  Such development includes providing 
the stressor information to the United States Armed Services 
Center for Research of Unit Records (USASCRUR), formerly 
known as the U.S. Army & Joint Services Environmental Support 
Group, in an attempt to verify the claimed stressor.  
Therefore, the veteran should be requested to provide a 
comprehensive statement containing as much detail as possible 
regarding the alleged stressor concerning the suicide death 
of a fellow serviceman during boot camp at Fort Leonard Wood, 
which should then be sent to the USASCRUR for verification.  

In the event that the claimed stressor can be verified, then 
the remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if the alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether a relationship exists between the verified 
stressor and the diagnosis of PTSD.  See 38 U.S.C.A. 
§ 5103A(d)(1)(2) (West Supp. 2001).

The Board also points out that the disability at issue has 
been characterized as a psychiatric disability, to include 
PTSD.  In other words, the evidence shows that the veteran 
has Axis I diagnoses other than PTSD, namely bipolar disorder 
and depression, which he believes began in service.  Service 
medical records also show that the veteran was treated in May 
1972 for what appeared to be an hysterical episode.  It was 
noted that he was admitted to the emergency room in an 
autistic condition while threatening suicide.  His condition 
apparently stabilized and he returned to duty.  The veteran 
claims that this incident was in fact a manic episode and an 
early manifestation of his bipolar disorder.  In light of 
these findings, it is the opinion of the Board that the 
examination report should address this evidence. 





Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressor involving the suicide death of 
a fellow serviceman, and any other in-
service stressors he may not have 
mentioned.  He should be asked to 
provide specific details, such as the 
dates, locations, detailed descriptions 
of events, and identifying information 
concerning the suicide victim as well 
as any other witnesses, including their 
names, ranks, units of assignments, or 
any other identifying details.  The 
veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event and that he must be as 
specific as possible.

2.  Thereafter, the RO should review 
the file and prepare a summary of the 
claimed stressor(s).  This summary and 
a copy of the veteran's service 
documents should be sent to the United 
States Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressor(s). 

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare 
a report detailing the nature of any 
stressor which that agency has 
determined is established by the 
record.  If any stressor has been 
verified, the RO should so state in its 
report.  This report is then to be 
added to the claims folder.

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, 
and a list of the in-service 
stressor(s) found by the RO to be 
corroborated by the evidence must be 
provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.  
The examiner must determine whether the 
veteran has PTSD and, if so, whether 
the in-service stressor(s) found to be 
established by the RO is sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified 
events listed by the RO may be 
considered as stressors.  The examiner 
should utilize the DSM-IV in arriving 
at diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any other Axis I 
diagnosis is related to service, 
specifically commenting on the incident 
in May 1972 in which the veteran was 
treated in service for a possible 
hysterical episode.  A complete 
rationale must be given for any opinion 
expressed and the foundation for all 
conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with 
the veteran's claims folder.

5.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this 
remand.  If deficient in any manner, 
the RO must implement corrective 
procedures at once.  The RO should also 
review the entire file and undertake 
any additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

6.  When the development requested has 
been completed, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disability, to include 
PTSD.  Any additional action required 
to comply with the notice and 
development requirements of the 
Veterans Claims Assistance Act of 2000 
should also be undertaken.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 



